Plaintiff’s exceptions overruled and motion for a new trial denied, with costs, and judgment ordered for the defendants on the direction of a verdict, with costs. Memorandum: We find no substantial evidence to show that any of the defendants were in control of the operation of moving the dredge. It was an undertaking of the intestate’s employer and in carrying out that operation we find no evidence of negligence on the part of any of the defendants. No commands were given by any of the defendants as to the position of the plaintiff’s intestate or the manner in which he was to perform the function in which he was engaged at the time of his injury. All concur. (The exceptions were taken to rulings on the trial resulting in a verdict for defendants in a negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.